Case 1:21-cv-00796-RP Document 28-2 Filed 09/22/21 Page 1 of 9




               Exhibit 4
      Case 1:21-cv-00796-RP Document 28-2 Filed 09/22/21 Page 2 of 9




              UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     AUSTIN DIVISION

 United States of America

                           Plaintiff,
                                                   Case No. 1:21-cv-00796-RP
 V.



 The State of Texas,

                           Defendant.


                              INTERVENORS' ANSWER
      1.   Paragraph   1   states conclusions of law which are denied. To the extent that

the paragraph may be read to make allegations of fact concerning the intervenors,
those are denied.
      2.   Paragraph 2 states conclusions of law which are denied. To the extent that
the paragraph may be read to make allegations of fact concerning the intervenors,
those are denied.
      3.   Paragraph 3 states conclusions of law which are denied. To the extent that
the paragraph may be read to make allegations of fact concerning the intervenors,
those are denied.
      4.   Paragraph 4 states conclusions of law which are denied. To the extent that
the paragraph may be read to make allegations of fact concerning the intervenors,
those are denied.
      5.   Paragraph 5 states conclusions of law which are denied. To the extent that
the paragraph may be read to make allegations of fact concerning the intervenors,
those are denied.
      6.   Paragraph 6 states conclusions of law which are denied.



INTERVENORS' ANSWER                                                            Page   1   of 8
   Case 1:21-cv-00796-RP Document 28-2 Filed 09/22/21 Page 3 of 9




   7.    The intervenors deny that this Court has subject-matter jurisdiction because
the United States lacks Article III standing to seek a remedy that enjoins the enforce-
ment of Senate Bill 8 against anyone other than the federal agencies and personnel
described in paragraphs 47-77, and this Court lacks subject-matter jurisdiction to
enjoin non-defendants to this lawsuit such as private individuals.
   8.    The intervenors deny that this court has the authority to provide the re-
quested relief under the Constitution, statutes, or the court's equitable powers.
   9.    The intervenors do not challenge venue.
   10. Admit.

   11. Admit that the State of Texas is a State of the United States. Deny that the

State of Texas includes private parties bringing suit under the challenged statute.
   12. Paragraph 12 states conclusions of law which are denied.

   13. Paragraph 13 states conclusions of law which are denied. To the extent that

the paragraph may be read to make allegations of fact concerning the effects of Texas
law, those are denied.

   14. Paragraph 14 states conclusions of law which are denied.

   15. Paragraph 15 states conclusions of law which are denied. The remaining al-

legations of this paragraph are denied.
   16. Paragraph 16 states conclusions of law which are denied.
   17. Paragraph 17 states conclusions of law which are denied.

   18. Paragraph 18 states conclusions of law which are denied.

   19. Paragraph 19 states conclusions of law which are denied.

   20. Paragraph 20 states conclusions of law which are denied. To the extent that
the paragraph may be read to make allegations of fact concerning the effects of Texas
law, those are denied.

   21. Deny.
   22. Deny.


INTERVENORS' ANSWER                                                          Page 2 of 8
  Case 1:21-cv-00796-RP Document 28-2 Filed 09/22/21 Page 4 of 9




   23. Deny.
   24. Admit.
   25. Deny.
   26. Admit.
   27. Deny.
   28. Paragraph 28 states conclusions of law which are denied.
   29. The intervenors lack knowledge of the motivations of the supporters of the
Heartbeat Act and thus neither affirm nor deny allegations as to motives for the Act.
   30. Admit.
   31. The intervenors cannot admit or deny that Senator Bryan Hughes made the
statements quoted because they have not heard Senator Hughes say this.
   32. Paragraph 32 states conclusions of law which are denied. The remaining al-
legations of this paragraph are denied.
   33. Paragraph 33 states conclusions of law which are denied.
   34. Paragraph 34 states conclusions of law which are denied.

   35. Paragraph 35 states conclusions of law which are denied. To the extent that
the paragraph may be read to make allegations of fact concerning the intervenors,
those are denied.
   36. Paragraph 36 states conclusions of law which are denied. To the extent that
the paragraph makes allegations of fact concerning the effect of the law, those are
denied.
   37. The intervenors lack knowledge of the effect of the Heartbeat Act on clinics
in neighboring states and can neither affirm nor deny.
   38. Deny.
    39. Deny.

   40. Deny.




INTERVENORS' ANSWER                                                         Page 3 of 8
   Case 1:21-cv-00796-RP Document 28-2 Filed 09/22/21 Page 5 of 9




   41. Admit the date on which the law went into effect. The remaining allegations
of this paragraph are denied.
   42. Paragraph 42 states conclusions of law which are denied. To the extent that
the paragraph makes allegations of fact concerning the effect of the law as violating
the undue burden standard, those are denied.
   43. Paragraph 43 states conclusions of law which are denied. To the extent that
the paragraph makes allegations of fact concerning the effect of the law as violating
the undue burden standard, those are denied.
   44. Paragraph 44 states conclusions of law which are denied.
   45. No paragraph numbered "45" appears in the complaint.
   46. The intervenors lack sufficient knowledge to admit or deny the allegations
of this paragraph.
   47. The intervenors lack knowledge of how this affects federal agencies' costs
and can neither admit nor deny this allegation.
   48. The intervenors lack knowledge of the Job Corps Centers and can neither
admit nor deny this allegation.
   49. The intervenors lack knowledge of the Job Corps Centers program structure
and can neither admit nor deny this allegation.
    50. The intervenors lack knowledge of the Job Corps Centers regulatory obliga-
tions and can neither admit nor deny this allegation.
    51. The intervenors lack knowledge of the Job Corps Centers contractual obli-

gations and can neither admit nor deny this allegation.
    52. The intervenors lack knowledge of the Job Corps Centers contractual obli-
gations and can neither admit nor deny this allegation.
    53. The intervenors lack knowledge of the Job Corps Centers contractual obli-
gations and can neither admit nor deny this allegation.




INTERVENORS' ANSWER                                                        Page 4 of 8
   Case 1:21-cv-00796-RP Document 28-2 Filed 09/22/21 Page 6 of 9




   54. The intervenors lack sufficient knowledge to admit or deny the allegations
of this paragraph.
   55. The intervenors lack knowledge of the Job Corps regulatory and contractual
obligations and can neither admit nor deny this allegation.
   56. The intervenors lack knowledge of the Job Corps regulatory and contractual
obligations and can neither admit nor deny this allegation.
   57. The intervenors lack knowledge of the Job Corps regulatory and contractual
obligations and can neither admit nor deny this allegation.
   58. The intervenors lack knowledge of the Office of Refugee Resettlement's op-
erations and obligations and can neither admit nor deny this allegation.
   59. Deny.
   60. The intervenors lack knowledge of the Bureau of Prisons' operations and
obligations and can neither admit nor deny this allegation.
   61. The intervenors lack knowledge of the Bureau of Prisons' operations and
obligations and can neither admit nor deny this allegation.
    62. The intervenors lack knowledge of the Bureau of Prisons' operations and
obligations and can neither admit nor deny this allegation.
   63. The intervenors lack sufficient knowledge to admit or deny the allegations
of this paragraph.
    64. Admit that the Heartbeat Act imposes civil liability on those who "pay[] for
or reimburse[e] the costs of an abortion[.]" The intervenors lack sufficient knowledge
to admit nor deny the remaining allegations of this paragraph.
    65. The intervenors lack knowledge of the Bureau of Prisons' operations and
obligations and can neither admit nor deny this allegation.
    66. The intervenors lack sufficient knowledge of Medicaid's operations and     ob-

ligations and can neither admit nor deny this allegation.
    67. Paragraph 67 states conclusions of law which are denied.


INTERVENORS' ANSWER                                                         Page 5 of 8
  Case 1:21-cv-00796-RP Document 28-2 Filed 09/22/21 Page 7 of 9




   68. Paragraph 68 states conclusions of law which are denied.
   69. Deny.
   70. The intervenors lack sufficient knowledge of the Office of Personnel Man-
agement's operations and obligations and can neither admit nor deny this allegation.
   71. The intervenors lack sufficient knowledge of the Office of Personnel Man-
agement's operations and obligations and can neither admit nor deny this allegation.
   72. The intervenors lack sufficient knowledge of the Office of Personnel Man-
agement's operations and obligations and can neither admit nor deny this allegation.
   73. Admit that the Heartbeat Act imposes liability for aiding performance of
abortion. The intervenors lack sufficient knowledge of the Office of Personnel Man-
agement's operations and obligations and can neither admit nor deny the allegation
about the effects of the Heartbeat Act on the Office.
   74. The intervenors lack sufficient knowledge of the Department of Defense's
operations and obligations and can neither admit nor deny this allegation.
   75. The intervenors lack sufficient knowledge of the Department of Defense's
operations and obligations and can neither admit nor deny this allegation.
   76. The intervenors lack sufficient knowledge of the Department of Defense's
operations and obligations and can neither admit nor deny this allegation.
   77. The intervenors lack sufficient knowledge of the Department of Defense's
operations and obligations and can neither admit nor deny this allegation.
   78. Deny.
   79. Deny.
   80.   The intervenors incorporate paragraphs   1     through 79 as if fully set forth
here.
   81. Admit.
   82. Deny.
   83. Admit.


INTERVENOKS' ANSWER                                                           Page 6 of 8
   Case 1:21-cv-00796-RP Document 28-2 Filed 09/22/21 Page 8 of 9




   84. Deny.
   85. The intervenors incorporate paragraphs     1   through 79 as if fully set forth
here.
   86. Deny.
   87. Deny.
   88. Deny.
   89. Deny.
   90. The intervenors incorporate paragraphs 1 through 79 as if fully set forth here.
   91. Deny.
                                          Respectfully submitted.

                                           /s/ Jonathan F. Mitchell
 HEATHER GEBELIN HACKER                   JONATHAN F. MITCHELL
 Texas Bar No. 24103325                   Texas Bar No. 24075463
 ANDREW B. STEPHENS                       Mitchell Law PLLC
 Texas Bar No. 24079396                   111 Congress Avenue, Suite 400
 Hacker Stephens LLP                      Austin, Texas 78701
 108  Wild Basin  Road   South, Suite 250 (512) 686-3940 (phone)
 Austin, Texas 78746                      (512) 686-3941 (fax)
 (512) 399-3022 (phone)                   jonathan@mitchell.law
 heather@hackerstephens.com
 andrew@hackerstephens.com                GENE P. HAMILTON*
                                          Virginia Bar No. 80434
                                          Vice-President and General Counsel
                                          America First Legal Foundation
                                          300 Independence Avenue SE
                                          Washington, DC 20003
 * pro hac vice application               (202) 964-3721
   forthcoming                            gene.hamilton@aflegal.org

                                           Counselfor Movants Erick Graham,
 Dated: September 22, 2021                Jeff Tuley, and Mistie Sharp




INTERVENORS' ANSWER                                                         Page 7 of 8
   Case 1:21-cv-00796-RP Document 28-2 Filed 09/22/21 Page 9 of 9




                         CERTIFICATE OF SERVICE
    I certiFy that on September 22, 2021, I served this document through CM/ECF
upon all counsel of record in this case.


                                           /s/   Jonathan F. Mitchell
                                           JONATHAN F. MITCHELL
                                           Counselfor Movants Erick Graham,
                                           Jeff Tuley, and Mistie Sharp




INTERVENORS' ANSWER                                                      Page 8 of 8
